 CHAMPA LINEN SERVICE CO.Champa Linen Service CompanyandRobert LaneLongman.Case 27-CA-3888February 26, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 14, 1973, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Champa LinenServiceCompany, Denver, Colorado, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.1The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrulean Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd. 188 F.2d 362 (CA. 3. 1951) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTAIEMENT OF THE. CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on October 25, 1973, is basedupon unfair labor practice charges filed by Robert LaneLongman on July 23, 1973, and a complaint issued onSeptember 4, 1973, on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director of the Board, Region 27, allegingthat Champa Linen Service Company, herein called theRespondent, has engaged in unfair labor practices withinthemeaning of Section 8(a)(1) and (3) of the NationalLabor Relations Act, herein called the Act. The Respon-1Champa Linen Service Company,140 NLRB 1207 (1963), enfd 324 F.2d28 (C.A 10, 1963)253dent filed an answer denying the commission of the allegedunfair labor practices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theposthearing brief submitted by the Respondent, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Champa Linen Service Company, aColorado corporation, with its principal office and place ofbusiness in Denver, Colorado, is engaged in the business oflinen rental, service, and supply. During the conduct andoperation of its business, the Respondent annually receivesgoods and materials valued in excess of $50,000 which areshipped to its Denver, Colorado, place of business directlyfrom points outside Colorado or are shipped there fromvarious suppliers in Colorado who in turn receive saidgoods and materials directly from points outside Colorado.The Respondent admits that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDThe Laundry, Linen and Dry Cleaning Drivers, LocalNo. 905,herein calledthe Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.II. BACKGROUND AND ISSUESThe Respondent is engaged in the linen and linen rentalbusiness supplying linen to commercial enterprises locatedin the vicinity of Denver, Colorado.It employs about 120employees of whom about 11 are route drivers, theemployees involved in this proceeding.This is not the firsttime that a labor dispute has brought the Respondentbefore the Board.It has previously been determined by theBoard, with the subsequent approval of the court, thatduring the years 1962 and 1968 the Respondent usedunlawfulmeans to combat its employees'efforts to getunion representation.In 1962, in violation of Section8(a)(1)of the Act, Respondent engaged in unlawfulsurveillance of, and interference with,the distribution ofunion literature to its employees.' In 1968,in violation ofSection 8(a)(l), (3),and (5), Respondent interrogated,threatened, and made abusive statements to employeesabout their union activities;engaged in the surveillance ofthose union activities;discriminatorily transferred twoemployees and discriminatonly discharged one employeebecause of their union activities; refused to bargain with aunion; and made unilateral changes in working condi-tions?In the instant case,the General Counsel alleges that theChargingParty,Robert Longman,a route driver forRespondent,solicitedhis fellow workers to support aunion,whereupon,in violation of Section 8(a)(1) of the2ChampaLinenService Company,177 NLRB 798 (1969), enfd 437 F.2d1259 (C.A. 10, 1971).209 NLRB No. 57 254DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, the assistant plant manager and a route supervisorseparately threatened him with discharge because of hisunion activity, and, in violation of Section 8(a)(3) and (1)of the Act, Longman was discharged on July 21, 1973,because of his activities on behalf of the Union. Respon-dent does not dispute the alleged threats but contends thatLongman voluntarily terminated his employment.IV.THE ALLEGED UNFAIR LABOR PRACTICESA.The Events Leading up to the Termination ofRobert Longman 3Robert Longman, from December 1972 until the last dayof his employment, July 21, 1973,4 almost continuouslyopenly solicited the other route drivers to support a union.Longman and employee Hohs were the two most vocalprounion route drivers In the words of route dnver Patt,"[Longman] had the reputation for being a union instiga-tor."Longman's prounion reputation soon reached theears of the Respondent because on or about February 1Route SupervisorMiller,a statutory supervisor andLongman's immediate supervisor, advised Longman tostop talking about the Union, warning "or you are going toget fired." Longman continued his prounion solicitation.On Friday, July 20, in the morning before work, five orsix of the Company's route drivers, including Longman,met with a representative of the Union at the cafeteriaacross from the Company. The drivers were observedtalking to the union representative by a fellow driver, BobCrane, who was adamantly opposed to unionization andknew that Longman was a strong union adherent. Crane,when he arrived at work the morning of July 20, toldRhinie Jekel, the Company's assistant manager, that agroup of the drivers had met earlier that morning with arepresentative of the Union at the cafeteria and namedeach one, including Longman. Jekel the same day told hisboss,Myron Zimmerman, the plant manager, that a groupof named employees, including Longman, had met at thecafeteriawith a union representative. Jekel, a statutorysupervisor, that same morning approached Longman and,without explanation, stated "you have had it."5Based on the foregoing, I find that on July 20 theRespondent knew of Longman's union sympathies andactivitiesand believed he was the instigator of theemployees' interest in the Union.6 I further find that, asalleged in the complaint, the Respondent violated Section8(a)(1) of the Act on or about February 1, when RouteSupervisorMiller threatened to discharge Longman be-cause of his union activities, and on July 20, whenAssistantManager Jekel threatened Longman with repris-als because of his union activities.B.The Termination of Robert LongmanIt isundisputed that on the morning of July 20 Longman9Thefactssetout in this section are based on undenied anduncontroverted testimony4Unless otherwise specified, all dates herein referto the year 19733Clearly, inthe circumstances,and absentany contraryexplanation,Jekel's statement was a thinly veiled threat of economic reprisal againstLongman because of his union activities6ThatRespondent believed Longman was responsible for the employ-complained to Plant Manager Myron Zimmerman that hewas unhappy or dissatisfied about the Company's opera-tion and believed he was not being given his customers'orders for delivery in a timely fashion. Zimmerman repliedhe was busy and would talk with Longman later about hiscomplaints. The next morning, Saturday, July 21, MyronZimmerman called Longman into the office of theCompany's president, Ben Elderman, at which timeLongman, according to Zimmerman, voluntarily quit hisemployment. Longman testified, in effect, he was dis-charged.Myron Zimmerman testified, in substance, that on July21he called Longman into Elderman's office for thepurpose of discussing Longman's dissatisfaction voiced theprevious day. Zimmerman testified that Longman ex-pressed his unhappiness about working conditions andvolunteered the fact that he intended to quit in a couple ofweeks and that the only reason he did not quit immediatelywas that his wife was expecting a child momentarily and hewanted her hospitalization to be covered by the Company'shealth insurance. Zimmerman told Longman that, even ifhe quit immediately, his company health insurance policywas paid up through August 15 which meant, Zimmermantold Longman, there was no reason to remain. Longmanagreed and said he might as well leave immediately. Theyshook hands and parted friends. In short, Longmanvoluntarily quit.Longman testified that, in effect, he was discharged.Upon entering the office, Longman testified, in substance,that Zimmerman stated he had heard Longman was nothappy and he planned on leaving the Company. Longmanadmitted he was looking for other employment and that hewould probably leave after he had taken his vacationwhich was scheduled for late September. Zimmermanrepeatedly pressed Longman to quit immediately. Long-man refused, stating it was not his desire to leave. Finally,Zimmerman declared that the matter was taking up toomuch of histime, that he wanted to get the "thing" overwith,and handed Longman a white card, which isdescribed below, and told him to write down the reasons hewanted to leave. Longman again insisted he did not wantto leave. Zimmerman, however,insistedthatLongmanwrite down his reasons for leaving on the card. Longmanadamantly refused, stating he did not want to leave.Finally,Zimmerman told Longman to simply sign hisname on the card. Longman signed his name, at whichpoint Zimmerman shook his hand and asked that they partas friends and he would get Longman's paycheck. In short,ifLongman is believed, he was discharged.Of the two, I have no hesitency in crediting Longman,who impressedme as making a sincereeffort to tell thetruth,whereas Zimmerman,in mannerand demeanor wasnot a credible witness.? In addition, Myron Zimmerman'sexplanation for Longman's absence from work given toAssistantManager Jekel on Monday, July 23, tends toees'meeting with the union representative is further indicated by thetestimony of route driver Patt that shortly after Longman's termination theCompany'svice president,Harry Zimmerman, in the presenceofMyronZimmerman,asked Patt why Longman was "instigating"the Union. WhenPatt stated he was not sure that Longman was the instigator,Harry andMyron Zimmerman appeared surprised.7Regarding Ben Elderman,the Company's president,the testimony of CHAMPA LINEN SERVICE CO.support Longman's version of the exit interview.Jekel. inconnection with the Board's investigation of Longman'scharge,submitted a signed affidavit to the Boardin whichhe stated,among other things,that on Monday, July 23, hehad a conversationwithMyronZimmerman aboutLongman's termination,describedas follows:Idon't know exactly why Longman was fired. I didn'task [Myron Zimmerman ] why he fired him. Myron dusttoldme he fired Longman, and he is the boss, so Ididn't ask questions .8Also, on August 3 Myron Zimmerman, in a statement ofposition submitted to the State Division of Employmentregarding Longman's claim for unemployment compensa-tion,did not indicate that Longman had voluntarilyterminated his employment but in effect indicated that hehad been discharged for cause.Finally, the language and the circumstances surroundingLongman's termination card filled out by Zimmermantend to cast further doubt on Zimmerman's testimony thatLongman voluntarily quit. It is company policy whenever aroute driver quits or is discharged for Myron Zimmermanto mark this fact down on a white card with an explanationfor the termination as well as a statement by the employee,giving his version of the termination. Longman's card, inthe handwriting of Zimmerman, states he was terminatedfor the following reason: "Longman was not satisfied withhis job or working conditions at Champa Linen, seepersonnel folder in file for further details." This notation inZimmerman's handwriting was dated by Zimmerman ashaving been made on July 21. Significantly, there is nomention that Longman had voluntarily quit. It would seemif this was the case, it would have been a simple matter forZimmerman to have stated this fact on the card. Moreover,according to Zimmerman, the notation explaining thetermination was not written on July 21, as indicated, but atleast Imonth later and backdated.9 Also, according toZimmerman, the "personnel folder" referred to neverexisted, and the notation, in this regard, did not mean whatitsaid but was referring to a decision of the ColoradoDivision of Employment dealing with Longman's claimagainstRespondent for unemployment compensation,which decision issued August 22, finding that Respondenthad discharged Longman. I am convinced that the unusualcircumstancessurroundingLongman'sterminationcard-the backdating, the reference to a nonexistentpersonnel file and the ambiguous nature of the reasongiven-all point toward something illegitimate and not to asituation in which an employee has simply voluntarily quit.Based on the foregoing, I find that Myron Zimmermanmanufactured his story out of whole cloth and thatLongman did not voluntarily quit but was discharged byZimmerman on July 21. In arriving at this conclusion, Ihave carefully considered the testimony of route driversLongman is that he was present during the conversation. On the other hand,Zimmerman testified "Elderman came in and out of the room." Eldermanfor some unexplained reason was not called by Respondent to corroborateZimmerman. Under the circumstances, I presume that his testimony wouldhave been unfavorable to the Respondent8 Jekel at first testific d he did not remember whether in this conversationZimmerman told him that Longman was "fired" or if the word "termina-255McKinkie and Patt that officials of the Respondent, insubstance, told them that Longman was not discharged buthad voluntarily terminated his employment. But, I cannotshut my eyes to the fact that these self-serving statementswere made to the employees shortly after the Respondenthad been informed that Longman had filed charges againstthe Respondent with the Board, claiming he was discrimi-natorily discharged. In these circumstances, management'sstatements concerning the nature of Longman's termina-tion are likely to be self-serving. Indeed, the whole recorddemonstrates the self-serving nature of these statements.C.Ultimate FindingsIconclude that in discharging Robert Longman theRespondent was motivated by its animus toward theunionization of its business. I have been influenced by thefollowing considerations. Thus, Respondent knew Long-man was deeply involved in union activities and wasengaged in open union solicitation among his fellow routedrivers;Longman was abruptly discharged, without priorwarning, within hours after the Respondent learned thatwith other employees he had met with a unionbusinessrepresentative in what was apparently the start of a newcampaign to unionize the Company; and the Respondentpossessed a strong unionanimus,as demonstrated by itswillingnessto engagein violations of the Act in order todefeat union organizing drives on two previous occasions.Also significant is the warning by Route Supervisor MillerthatLongman would be discharged if he continued toengage in union activities and equally as significant is thefact thatAssistantManager Jekel, immediately afterlearning that Longman had met with the Union's businessrepresentative, predicted to Longman "you have had it."Finally, in evaluating the Respondent's motivation, Ihave considered the possibility that Zimmerman legiti-mately discharged Longman when Longman indicated heintended to voluntarily terminate his employment in acouple of months. This was not, however, the reasonadvanced to justify Longman's termination. Rather,Zimmerman falsely testified that Longman voluntarilyterminated his employment. I am convinced it is a fairinference that the reason Zimmerman fabricated this storyis that he knew that his discharge of Longman was notbased on legitimatebusiness considerations.Why elsewould Zimmerman concoct a false story.In the light of all the reasons set out above, I am of theview that the evidence overwhelmingly establishes that indischarging Robert Longman the Respondent was motivat-ed by its unionanimus.Accordingly, I find the Respon-dent has violated Section 8(a)(3) and (1) of the Act, asalleged in the complaint, by discharging Longman.Upon the basis of the foregoing findings of fact and theentire record, I make the following:tion" was used Jekel in manner and demeanor was not convincing on thispointand later admitted that the above-described conversation, in fact, wasthe one which took place between himself and Zimmerman.9Zimmerman's explanationfor the long delayin makingthe entry-"be-cause 1 just did not get around to it"-is incredible.Nor did heexplain hisreason for backdating the entry. 256DECISIONS OF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.ChampaLinen ServiceCompany,the Respondent, isan employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Laundry,Linenand DryCleaningDrivers,Local No. 905, the Union,is a labor organization withinthe meaning of Section2(5) of the Act.3.By threatening an employee with economic reprisals,including discharge because he engaged in union activities,the Respondent engaged in unfair labor practices withinthe meaning of Section8(a)(1) of the Act.4.By discharging Robert Lane Longmanon July 21,1973,because of his union activities, the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.5.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(3) and (1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuatethe policies of the Act.Having found that Respondent discnmmatonly dis-charged employee Robert Lane Longman, I shall recom-mend that the Respondent offer him immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority and other rights and privilegesand make him whole for any loss of earmngs he may havesuffered by reason of such discrimination, by payment of asum of money equal to that which he normally would haveearned as wages from the date of discharge to the date ofsaid offer of reinstatement, less his net earnings duringsuch period with backpay computed on a quarterly basis inthemanner established by the Board in F WWoolworthCompany,90 NLRB 289, and with interest thereon asprescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.Regarding the reinstatement of Longman, I haveconsidered the fact that Longman indicated to PlantManager Zimmerman he was planning on voluntarilyterminating his employment in the future. At the time,however, Longman had not been offered nor acceptedanother job. Longman credibly testified his future employ-ment with an employer other than the Respondent wasspeculative and, if he was not discharged, might still beworking for the Respondent. The whole record does notcontrovert Longman. The question of whether Longmanwould have quit, in short, is highly conjectural. In thiscircumstance, I am of the opinion that the Respondent,rather than Longman, must assume the risk of theiU In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposesuncertaintyFor it is the Respondent by its unlawfulconduct that created the uncertainty.As the unfair labor practices committed by the Respon-dent were of a character which go to the very heart of theAct, i shall recommend that an order requiring theRespondent to cease and desist therefrom and to cease anddesist from infringing in any other manner upon the rightsof employees guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER ioRespondent, Champa Linen Service Company, Denver,Colorado, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Laundry, Linen andDry Cleaning Drivers, Local No. 905, or any other labororganization of its employees, by discharging employees orby otherwise discriminating in regard to the hire or tenureof employment of employees or any term or condition ofemployment.(b)Threatening employees with economic reprisals,including discharge if they join or support the above-named Union, or any other union.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Robert Lane Longman whole for any loss ofearnings suffered by reason of his discharge, in the mannerset forth in the section herein entitled "The Remedy."(b)Offer Robert Lane Longman immediate and fullreinstatement to his former position or, if this position nolonger exists, to a substantially equivalent position, withoutprejudice to seniority or other rights and privileges.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and therightof reinstatement under the terms of this Order.(d) Post at its place of business in Denver, Colorado,copiesof the attached notice marked "Appendix." i iCopies of said notice, on forms provided by the RegionalDirector forRegion 27, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 27, iniiin the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board " CHAMPA LINEN SERVICE CO.writing, within 20 days from the date of this Order whatsteps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe, Champa Linen Service Company, violated the Nation-al Labor Relations Act, and ordered us to post this noticeand to keep our word about what we say in this notice.The Act gives you the following rights:To form, jom, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interest orprotectionTo refuse to participate in any or all of thesethings.The Board has ordered us to promise you that:WE WILL NOT discharge you or otherwise discrimi-nate against you because you are a member of or havehelped Laundry, Linen and Dry Cleaning Drivers,Local 905. or any other union.WE WILL NOT threaten you with economic reprisals,including discharge, for joining or supporting theabove-named Union or any other union.257WE WILL NOT in any way interfere with,restrain orcoerce youin exercisingthe rights guaranteed to you bythe National Labor Relations Act.The National Labor Relations Board found that weviolated the Law by discharging Robert Lane Long-man.WE WILL offer to reinstate Robert Lane Longman tohis former job or, if that job is not available, to asubstantially equal one without any loss of seniority orother rights and WE WILL reimburse him for any loss ofearnings he may have suffered because we dischargedhim, together with 6 percentinterest.DatedByCHAMPA LINENSERVICECOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room260 U.S. Custom House, 721-19th Street, Denver, Colora-do 80202, Telephone 303-837-3551.